Title: To Benjamin Franklin from Charles Lee, [before 10 December 1775]
From: Lee, Charles
To: Franklin, Benjamin


Dear Sir,
[Before December 10, 1775]
I am very happy that my letter to Lord Thanet meets with your approbation. I send you here some crude notions of what ought be adopted.
1st  A solemn league and covenant defensive and offensive to be taken by every man in America, particularly by those in or near the Sea Port Towns; all those who refuse, to have their estates confiscated for the public use, and their persons remov’d to the interior par[t of] the Country with a small pension res[erved?] for their subsistance.
  2dly  New York to [be] well fortify’d and garrison’d or totally destroy’d.
  3dly  No Regiments to be rais’d f[or any?] particular local purposes, but one general g[reat?] Continental Army adequate to evry purpose. South Carolina may be excepted from its distance and peculiar circumstances.
  4thly.  The Regiments to be exchang’d those who are rais’d in one Province to serve in another rather than in their own, viz. the New Englanders in New York the N. Yorkers in New England and so on. This system will undoubtedly make ’em better Soldiers.

  5thly.  A general Militia to be establishd and the regular Regiments to be formd by drafts from the Militia or their substitutes.
  6thly.  A certain portion of lands to be [assign]ed to evry Soldier who serves one campaign [a d]ouble portion to him who serves two, and so on.
  7thly.  A strong flying camp to be kept about Hampton Bay, another about Annapolis and Charles Town in S. Carolina to be well watch’d and guarded.
  8thly.  The greatest [pains?] to be taken and no expence to be spar’d in securing the Indians to our interest.
These measures may appear bold but I am sure they will be efficacious and decisive decision is the onset[?] of success. I wish I had time to write a longer letter, and I wish my pen was better to be more legible. I am, Dear Sir Yours most sincerley
Charles Lee
